DETAILED ACTION
This Office action is in response to Application filed on June 26, 2020.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of application No. 16/384,727 filed on April 15, 2019 under 35 U.S.C. 120, which claims the benefit of application No. 15/392,893 filed on December 28, 2016 under 35 U.S.C. 120, which claims the benefit of provisional application No. 62/274,154 filed on December 31, 2015 under 35 U.S.C. 119(e) is acknowledged.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method comprising, by an interference-management system of a multi-hop wireless network: 

determining, for a first pair of network nodes of the multi-hop wireless network, a plurality of adjustments to one or more beamforming weights associated with beamforming antennae of the first pair of network nodes to reduce interference among the network nodes of the multi-hop wireless network, wherein the plurality of adjustments correspond to a respective plurality of communication paths connecting the first pair of network nodes on the multi-hop wireless network; and 
excluding one or more adjustments from the plurality of adjustments based on a determination that the one or more adjustments correspond to one or more unsuitable communication paths, respectively.
Jin et al. (US 2007/0087694 A1, “Jin”) discloses using an interference table that includes data associated with interference experienced by multiple base stations (see ¶¶ 35-36) to calculate beamforming weights to improve system performance (see ¶ 36).
Wang et al. (US 2011/0013711 A1, “Wang”) discloses computing data representing multiple propagation paths between two communication devices based on a plurality of uplink spatial signatures (see step 540 in FIG. 5 and FIG. 6). Wang also discloses computing beamforming weights (see step 570 in FIG. 5). 
Axmon et al. (US 2017/0127332 A1, “Axmon”) discloses a beam control circuitry receiving an indication that the tracked object has been handed off (see step 745 in FIG. 7 and ¶ 92) and deactivating the beams associated with the tracked object (see step 747 in FIG. 7 and ¶ 92).

Cavalcante et al. (US 2013/0142082 A1, “Cavalcante”) discloses a communication node in a communication network iteratively exchanging messages with neighboring communication node based on a factor graph until a predefined stopping criteria is satisfied (see ¶ 8). The factor graph has communication nodes represented as vertices on one side (parameters or variable nodes, see FIG. 2) and vertices on another side (local performance metrics or factor nodes, see FIG. 2). 
However, the prior arts of record do not disclose, alone or in combination, determining, for a first pair of network nodes of the multi-hop wireless network, a plurality of adjustments to one or more beamforming weights associated with beamforming antennae of the first pair of network nodes to reduce interference among the network nodes of the multi-hop wireless network, wherein the plurality of adjustments correspond to a respective plurality of communication paths connecting the first pair of network nodes on the multi-hop wireless network; and excluding one or more adjustments from the plurality of adjustments based on a determination that the one or more adjustments correspond to one or more unsuitable communication paths, respectively.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-18 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 19-20, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474